Citation Nr: 0316181	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  99-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from January 3, 1980 to 
February 4, 1980.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In December 2000, the Board 
remanded this case for further development.  The requested 
development has been accomplished to the extent possible and 
the case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACTS

1.  The appellant clearly and unmistakably had a psychiatric 
disorder prior to entry into active duty service. 

2.  The preexisting psychiatric disorder did not increase in 
severity during service.  


CONCLUSION OF LAW

A preexisting psychiatric disorder was not aggravated during 
the appellant's active duty service.  38 U.S.C.A. §§ 1131, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.326 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
appellant's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that a February 2003 
supplemental statement of the case, as well as numerous 
development letters, notified the appellant of the provisions 
of the new law and of the evidence necessary to substantiate 
his claim.  These also considered the claim in accordance 
with the applicable law and regulations.  In addition, it is 
noted that the statement and supplemental statement of the 
case, as well as the development letters, provided notice to 
the appellant of what the evidence of record, to include VA 
examination, revealed and why the evidence was insufficient 
to grant the benefit sought on appeal.  

Thus, the record indicates that the appellant was provided 
with notice in January 2002 of what VA had done with regard 
to his claim, notice of what he could do to help his claim, 
and notice of the reasons for the decision made.  Because no 
additional evidence has been identified as being available 
but absent from the record, the Board finds that any failure 
on the part of VA to further notify the appellant what 
evidence would be secured by VA and what evidence would be 
secured by the appellant is harmless.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the Board 
particularly notes that there are pre-service private medical 
records which are pertinent to the issue at hand, and which 
have not been associated with the claims file.  The appellant 
himself, however, has indicated that such records are not 
available.  Further, the appellant has been advised what 
records were obtained and what records could not be obtained.   
He has been invited to submit any additional pertinent 
evidence but he has not done so.

In order to establish service connection for a disability, 
the evidence must show that such disability was incurred 
coincident with active duty service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Id.   
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304.

The appellant's December 1979 enlistment examination did not 
note any psychiatric abnormalities, nor did he reveal any 
preservice history of a psychiatric disorder.  Thus, he is 
entitled to the presumption of soundness, which is rebutted 
only by clear and convincing evidence.  In the case at hand, 
there definitely is clear and unmistakable evidence that the 
appellant's psychiatric disability pre-existed service.  

First, the appellant's abnormal behavior began within six (6) 
days of entry into active duty service.  Further, at that 
time, he reported that he had been hospitalized for psychoses 
prior to entry into service.  It is also well to note that 
after examining the appellant military service psychiatrists 
found that paranoid schizophrenia existed prior to service 
entrance.  Postservice evidence from Patrick B. Harris 
Psychiatric Hospital and from H. Wayne Tobin, M.D., further 
notes a history of psychiatric problems since 1974, i.e., 
years before the appellant's service entrance in January 
1980.  Finally, the appellant's father in his March 2000 
letter, essentially states that the appellant did have 
psychiatric problems prior to service, but that it was much 
more severe since service.  The Board finds, after evaluation 
of the entire evidence of record, to include the service 
medical records, that this is clear and unmistakable evidence 
that the appellant's psychiatric disorder pre-existed 
service.    

As for whether the pre-existing disability was aggravated in-
service, the Board notes that the service medical records 
specifically include competent medical opinions that the 
disorder was not service aggravated.  Further, while an 
October 2002 VA examination report stated that the pressure 
of the military could have caused the appellant to have had a 
psychotic break, and that "it could be likely that it 
[military service] could have helped caused that [psychotic 
break],." the examiner stated that the appellant had had 
psychotic breaks prior to service and that without the pre-
service treatment records, it would be very hard to make a 
determination whether or not the military caused the 
appellant's psychiatric condition to be chronically 
aggravated.  Hence, the examiner offered an equivocal opinion 
which itself was contingent upon review of unavailable 
preservice medical records.  When an examiner is unable to 
provide a definitive opinion such an opinion may be 
characterized as nonevidence  Perman v. Brown, 5 Vet. App. 
237, 241 (1993).  Simply put, it is a basic principle in the 
adjudication of service connection claims that a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2002); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to an appellant's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service is insufficient to 
establish service connection).
.
In contrast, the Board finds that the contemporaneous service 
medical records, which provided the physician with the 
benefit of examination of the appellant at the time of the 
"bizarre" behavior, are much more probative than the 
equivocal opinion provided by the October 2002 examiner.  
Given the findings in the service medical records that the 
appellant's psychiatric condition preexisted service and was 
not aggravated therein, as well as the fact that the 
appellant's bizarre behavior manifested itself just 6 days 
after entrance into service, the Board must conclude that the 
preexisting disorder did not undergo any increase in 
disability during service.  

The Board acknowledges the appellant's and his family's 
belief that there was an increase in disability.  Their 
belief, however genuine, does not constitute the necessary 
medical support to show aggravation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Finally, the Board acknowledges that the appellant has 
received Social Security disability benefits since 1986, and 
that those records are not on file before the Board.  There 
is no evidence, or even a proffer of proof, however, that 
Social Security records from 1986 are pertinent to the 
question whether a preexisting psychiatric disorder was 
aggravated between January 3 and February 4, 1980.  Without 
some prima facie showing that these records would be facially 
relevant there is no duty to secure same.


ORDER

Service connection for a psychiatric disability is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

